DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

EVOLUTION, THE SALON SOURCE INC., individually, and as a 50%
owner, in and on behalf of TRU STAR SALON SERVICES, LLC (d/b/a
            or a/k/a TRUSTAR SALON SERVICES LLC),
                            Appellants,

                                    v.

                    JEFFREY EVAN COHEN, et al.,
                            Appellees.

                              No. 4D21-3195

                          [September 1, 2022]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Hardy Gillman, Judge; L.T.
Case No. 502021CA006688.

   Michael H. Maizes of Maizes & Maizes LLP, Boca Raton, Mark D. Gilwit
of Gilwit Law, Boca Raton, Adam M. Balkan of Balkan & Patterson, LLP,
Boca Raton, and Carlos F. Osorio, Warren Daniel Zaffuto and Andres F.
Rey of Osorio Internacional, P.A., Miami, for appellants.

   Jeffrey A. Hirsch, Paul B. Ranis and John L. McManus of Greenberg
Traurig, P.A., Fort Lauderdale, and Brigid F. Cech Samole and Katherine
M. Clemente of Greenberg Traurig, P.A., Miami, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.